DISSENTING OPINION
BROWN, Judge:
For parts to come within paragraph 1527 (c) the completed articles of which they are a part must clearly be designed to be worn on apparel or carried on or about the person. The weight of the evidence in the record before us is that they are not so designed but, on the contrary, are chiefly used to make up table lighters. We should so find as a fact.
The presumption from official action cannot be used against the weight of the evidence in the record. Such presumptions only prevail in the absence of evidence.
In New York Life Insurance Co. v. Gamer, 303 U. S. 161, Mr. Justice Butler, in speaking of the opinion below, says (p. 170):
* * * It is consistent with, * * * the rule that the presumption is not evidence and ceases upon the introduction of substantial proof to the contrary. Thayer, Preliminary Treatise on Evidence, p. 346, etc. [citing cases].
And on the next page—
* ⅜ * The presumption is not evidence and may not be given weight as evidence. [Citing many authorities.]
This imperfectly formed article in the shape as imported could not possibly be used on the person. Had it been imported complete the collector’s classification, in the absence of evidence to the contrary, might import a presumption that it was designed to be so used. But it will not do to pile presumption on presumption and presume when it comes in incomplete, as here, that it will be so completed as to be used on or about the person. All the evidence in the record before us, and it is substantial, points the other way.